Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-, drawn to a product from a corn fermentation process stream, classified in 426/18.
II.  Claims 15-22, drawn to  an oil product, classified in 426/601.
III.  Claims 23-31, drawn to a method of isolating protein, classified in 426/656.
The inventions are independent or distinct, each from the other because: Group one is to a composition made of an additive and a product from corn fermentation process stream,  and Groups II is to a process of isolating oil, and Group III to a process of isolating protein. 
Inventions I, II and III related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as isolated product from corn fermentation, which can be any product, and Group II and III are to processes of isolating oil and isolating protein, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for Group 1 does not require searching for oil and protein products, so that different searches would have to be made.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species : 
Species as in claim 1 of alkylphenol EF and sodium alkyl sulfate, 
Species as in claim 2 , 9, 16, and 24 of various products.
Species as in claim 3 of types of resin.
Species as in claim 4 of two types of sulfate and as in claim 10, different types of alkyl sulfonates and sulfates, carboxylates, sulfonates, phosphates, phospholipid, soap, soap substitute, sulfates.
Species as in claim 5 of different types of  silica and surfactants.
Species as in claim 6 of anionic surfactants and nonionic surfactants.  
Species as in claim 11 of various types of nonionic surfactants.  
Species as in claim 15 of  additives such as alkylphenol resins (AEF), or a blend of anionic surfactant and nonionic surfactant, or a blend of alkylphenol ethoxylate resin and an anionic surfactant or a blend of AEF resin and one other non-ionic resin.   
Species as in claim 20 of different types of anionic surfactants.
Species as in claim 21 of various types of nonionic surfactants.  
Species as in claim 23 of AEF resins, and other blends (choose only one).
Species as in claim 25 of different types of resins.  
Species as in claim 26 of two different sulfates.
Species as in claim 29 of various surfactants.  Choose one of the anionic surfactants.  
Species as in claim 30 of one non-ionic surfactant.
Species as in claim 31 of different types of nonionic surfactants.  

In addition, these species are independent or distinct because as in claim 1 one is a formaldehyde resin and the other a sulfate compound, and as in claim 2, still is different than thin stillage or corn syrup, and as in claim 3, different types of formaldehyde resins. , and in claim 4, different types of alkyl sulfates, and as in claim 5 surfactants are different than silica particles, as are hydrophobic types of silica and hydrophilic types of silica, and as in claim 6, anionic surfactant are different than nonionic surfactants and can be used with different ingredients.  The further species all have different chemical compositions.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a huge number of variations and permutations, which could not be examined in the length of time allotted to this application.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made on January 10, 2022 to request an oral election to the above restriction requirement due to the complexity of the restriction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-9-2022